Name: Council Directive 89/366/EEC of 30 May 1989 amending Directive 66/403/EEC on the marketing of seed potatoes
 Type: Directive
 Subject Matter: means of agricultural production;  marketing;  plant product
 Date Published: 1989-06-10

 Avis juridique important|31989L0366Council Directive 89/366/EEC of 30 May 1989 amending Directive 66/403/EEC on the marketing of seed potatoes Official Journal L 159 , 10/06/1989 P. 0059 - 0059 Finnish special edition: Chapter 3 Volume 29 P. 0123 Swedish special edition: Chapter 3 Volume 29 P. 0123 *****COUNCIL DIRECTIVE of 30 May 1989 amending Directive 66/403/EEC on the marketing of seed potatoes (89/366/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas Council Directive 66/403/EEC (3), as last amended by Directive 88/380/EEC (4), provides in Article 13 (2) that Member States may be authorized, in respect of the marketing of seed potatoes in all or part of their territories, to take more stringent measures than provided for in Annex I to the Directive against particular virus diseases which do not exist in those regions or which appear particularly harmful to crops in those regions; Whereas it has appeared that the scope of this provision should be extended to harmful organisms other than virus diseases; Whereas Directive 66/403/EEC also provides in Article 15 (2) that, in principle, with effect from certain dates, Member States may no longer determine for themselves the equivalence of seed potatoes harvested in third countries with seed potatoes harvested within the Community and complying with that Directive; Whereas, however, since work to establish Community equivalence for all the third countries concerned had not been completed, Article 15 (2a) of that Directive permitted Member States to extend to 31 March 1988 the period of validity of equivalence which they had already determined in respect of certain countries not covered by the Community equivalences; Whereas the said work is still incomplete and another date should therefore be set in that respect, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 66/403/EEC is hereby amended as follows: 1. In Article 13 (2), the first sentence is replaced by the following: 'The Commission, acting in accordance with the procedure laid down in Article 19, shall, in respect of the marketing of seed potatoes in all or part of the territory of one or more Member States, authorize more stringent measures than those provided for in Annexes I and II to be taken against harmful organisms which do not exist in those regions or which appear particularly harmful to crops in those regions.' 2. In Article 15 (2a), '31 March 1988' is replaced by '31 March 1989'. Article 2 This Directive is addressed to the Member States. Done at Brussels, 30 May 1989. For the Council The President C. ROMERO HERRERA (1) OJ No C 79, 30. 3. 1989, p. 6. (2) Opinion delivered on 26 May 1989 (not yet published in the Official Journal). (3) OJ No 125, 11. 7. 1966, p. 2320/66. (4) OJ No L 187, 16. 7. 1988, p. 31.